                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

TERI DEAN,                                        )
                                                  )
              Plaintiff,                          )       Cause No. 5:19-cv-06022-BP
                                                  )
v.                                                )
                                                  )
EDWARD BEARDEN, et al.                            )
                                                  )
              Defendants.                         )

                           PLAINTIFF’S EXPERT DISCLOSURES

       Comes now Plaintiff, by and through her Counsel, and discloses the following experts

pursuant to Federal Rule of Civil Procedure 26:

       I.      Rule 26(a)(2)(A) Expert Disclosures

              a. Any and all health care providers, including but not limited to counselors,

                  therapists, psychiatrists and psychologists, who Plaintiff Teri Dean was seen,

                  evaluated and/or treated by while incarcerated at Chillicothe Correctional

                  Center between June 2012 and October 2018. These individuals are identified

                  within the records produced by the Missouri Department of Corrections on

                  January 15, 2020, including, but not limited to, MODOC 011306-014296.

              b. Any and all health care providers, including but not limited to counselors,

                  therapists, psychiatrists and psychologists, who Plaintiff Teri Dean was seen,

                  evaluated and/or treated by while incarcerated at Women’s Eastern Reception,

                  Diagnostic and Correctional Center between October 2018 and present. These

                  individuals are identified within the records produced by the Missouri

                  Department of Corrections on January 15, 2020, including, but not limited to,

                  MODOC 011306-014296.

       II.     Rule 26(a)(2)(B) Expert Disclosures
a. Dr. Dora Schriro, Ed.D, J.D., New York, New York. Dr. Schriro is a former

   director of the Missouri Department of Corrections who will provide opinions

   about the actions or lack of action by DOC officials and contract employees of

   DOC.

       i. The curricula vitae of Dr. Schriro is attached hereto. By agreement of

          the parties, these disclosures will be supplemented with Dr. Schriro’s

          report on or by January 17, 2020.

b. Dr. Melissa Piasecki, M.D., Reno, Nevada.          Dr. Piasecki is a forensic

   psychiatrist who has evaluated Plaintiff regarding effects of sexual assault by

   Edward Bearden, Elijah L. Mosier, Todd E. Mustain, and Kevin K. Reed.

       i. The report and curricula vitae of Dr. Piasecki are attached hereto.

                                     Respectfully submitted,

                                     /s/ Jenifer C. Snow
                                     Jenifer C. Snow, Mo. #67345
                                     Ryan J. Gavin, Mo. #48691
                                     Kamykowski, Gavin & Smith, P.C.
                                     222 S. Central, Suite 1100
                                     St. Louis, Mo. 63105
                                     314-665-3280 fax: 314-762-6721
                                     jenifer@kgslawfirm.com
                                     ryan@kgslawfirm.com

                                     John. J. Ammann, Mo. #34308
                                     Brendan D. Roediger, Mo. #60585
                                     Susan McGraugh, Mo. #37430
                                     Saint Louis University Legal Clinic
                                     100 North Tucker
                                     St. Louis, Mo. 63101
                                     314-977-2778 fax: 314-977-1180
                                     john.ammann@slu.edu
                                     brendan.roediger@slu.edu
                                     susan.mcgraugh@slu.edu

                                     Attorneys for Plaintiff Teri Dean
                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing has been served upon all Counsel via email this 3rd
day of February, 2020.

                                                     /s/ Jenifer C. Snow
